DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,5,7,9,11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US Pub No. 20090250594), in view of Sakai et al (US Pub No. 20100296037).

 	With respect to claim 1, claim 1, Tanaka et al discloses an image sensor (100,Fig.1) comprising a set of pixels (100a-c,Fig.1), wherein each pixel of said set comprises a first (PD,Fig.1) and a second element (111-113,Fig.1), said first element comprising a photodiode module unit having a planar surface (PD,Fig.1), and said second element being an element for filtering color (Para 74) and focusing incident light into said first element (Fig.1), and wherein said image sensor comprises at least two consecutive pixels from said set of pixels (fig.1), for which first elements are put side by side (Fig.1), and wherein said image sensor comprises a gap (61,Fig.1) between second elements of said at least two consecutive pixels (Fig.1).  However, Tanaka does not explicitly disclose and wherein each second element has a height that depends on which color is transmitted by the second element and dispersion properties of the material of the second element, wherein each second element extends away from the 


 	With respect to claim 3, Tanaka et al discloses wherein each second element substantially only transmits one color among the red, green and blue colors (Fig.1).

With respect to claim 5, Tanaka et al discloses wherein each first element is positioned on a planar layer (top surface of 7, Fig.1).

 	With respect to claim 7, Tanaka et al does not explicitly disclose wherein said gap has a size up to 700 nm. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to have such gap in order to have a clear final image.

 	With respect to claim 9, Tanaka et al discloses wherein said dielectric structure has a shape that belongs to a group of shapes comprising: - a cylinder (Fig.1); - a cuboid; - a prism; - a truncated pyramid; - a truncated cone.

 	With respect to claim 11, the arts cited above do not explicitly disclose width of a second element is comprised between 700 nm to 850 nm. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


 	With respect to claim 12, Tanaka et al disclose wherein said second elements of said at least two consecutive pixels are at least partially put side by side (Fig.1).

 	With respect to claim 13, Sakai et al discloses wherein the height of each
second element is based on absorption properties of light filtering material of the
second element (Para 72, because different height absorb different wavelenths) .

 	With respect to claim 14, the arts cited do not explicitly disclose width of the second
elements affects an aperture size and focusing properties of the image sensor. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that width of the second elements affects an aperture size and focusing properties of the image sensor, since it is known that filter width can effect aperture, 

 	With respect to claim 15, the arts cited above do not explicitly disclose width of the second element is optimized for a wavelength of which color is transmitted. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that second element is optimized for a wavelength of which color is transmitted, in order to decrease interference and crosstalk between different wavelengths.

 	With respect to claim 16, Tanaka et al discloses wherein the gap between second elements of the at least two consecutive pixels prevents leakage of light through an optical stack in which the image sensor is disposed (because the gap have layer 61,Fig.1).

 	With respect to claim 17, Tanaka et al discloses wherein the gap between second elements of the at least two consecutive pixels are configured to reduce crosstalk effect (Fig.1), however, the arts cited above do not explicitly disclose and heights of the second elements are configured to reduce crosstalk effect. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above the arts cited above such that the height of each color filter with respect to the pitch between filters is optimized, in order to reduce crosstalk and improve the performance of the device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US Pub No. 20090250594), in view of Chen et al (US Pub No. 20140231887),  in view of Sakai et al (US Pub No. 20100296037).

 	With respect to claim 2, Tanaka et al does not explicitly disclose wherein each second element is made of a dielectric material with a complex refractive index of the form of n + jk, which is wavelength dependent, where n is a real part of the complex refractive index of the second element and k is an imaginary part of the complex refractive index of the second element. However, Chen et al discloses color filter to be made from PMMA (Para 43) which is also used by applicant according to their specification; therefore, it has the same property as applicant has mentioned in claim 2, such as is made of a dielectric material with a complex refractive index of the form of n + jk, which is wavelength dependent. It would have been obvious to one of ordinary skill in the art to use PMMA as color filter since it is already been used in OLED devices heavily. 

 	With respect to claim 8, Chen et al discloses wherein each of said second element comprises a dielectric structure (Para 43) comprising color absorptive dyes (Para 43) that have dispersive properties in a wavelength of interest (PMMA is the same material as applicant uses in their specification).


6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US Pub No. 20090250594), in view of Yang (US Pub No. 20170365635).

 	With respect to claim 6, Tanaka et al does not explicitly disclose wherein each first element is positioned on a curved layer. On the other hand, Yang discloses wherein each first element is positioned on a curved layer (Para 82). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Tanaka et al such that the surface of the photodiode is curved, in order to enhance the performance of the device, or to use an organic photodiode material for the device in Tanaka et al.

 	

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US Pub No. 20090250594), in view of Chen et al (US Pub No. 20140231887), in view of Sakai (US Pub No. 20100296037).
 	
 	With respect to claim 10, Tanaka et al in view of Chen et al discloses the same material as applicant; therefore, this limitation and wherein each second element is made of a dielectric material with a complex refractive index of the form of n + jk , a value of n and k being selected from the following table (Para 43); furthermore, Sakai et al discloses wherein each filter has different thickness based on the wavelength being transmitted (Para 72). It would have been obvious to one of ordinary skill in the art to use PMMA as color filter since it is already been used in OLED devices heavily. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Tanka et al according to the teachings of Sakai et al such that wherein each second element has a height which is defined according to the color it "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to have such gap in order to have a clear final image.

 	

Response to Arguments
Applicant's arguments filed on 01/06/2022 have been fully considered but they are not persuasive. Applicant is arguing that since the color filter in Sakai et al is used for LCD device it can not be used in the device shown in Tanaka et al, since Sakai et al does not show any gaps between top portion of the device. However, the gap between filters are already present in Tanaka et al. Examiner is only using Sakai et al to show that filter thickness effects the wavelength transmitted by the filter, which is a known physical property. The references are in the same field of invention and the motivations are from references themselves.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ALI NARAGHI/Examiner, Art Unit 2895